Exhibit 10.29

Execution Copy

BANKFINANCIAL, F.S.B.

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this “Agreement”) is made
effective as of May 6, 2008 (the “Effective Date”), by and between
BankFinancial, F.S.B. (the “Bank”), a federally chartered stock savings bank
having its principal office at 21110 South Western Avenue, Olympia Fields,
Illinois, and Elizabeth Doolan (“Executive”).

WHEREAS, the Bank and the Executive have previously entered into an Employment
Agreement dated March 31, 2005 (the “Initial Agreement”);

WHEREAS, the Board of Directors of the Bank (the “Board”) considers the
continued availability of Executive’s services to be important to the successful
management and conduct of the Bank’s business, and wishes to assure the
continued availability of Executive’s full-time services to the Bank as provided
in this Agreement; and

WHEREAS, Executive is willing to continue to serve in the employ of the Bank on
a full-time basis on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

1. POSITION AND RESPONSIBILITIES.

(a) Position. During the period of employment established by Section 2(a) of
this Agreement (the “Employment Period”), Executive agrees to serve, if
appointed to serve, as the Senior Vice President and Controller, Accounting
Department, Finance Division of the Bank and its parent company, BankFinancial
Corporation (“BFC” or the “Company”).

(b) Duties and Responsibilities. Executive shall have and exercise the duties,
responsibilities, privileges, powers and authority commensurate with such
position as the Board or the Chief Executive Officer, or any person designated
by her, has assigned and may hereafter assign to Executive.

(c) Faithful Performance. Except for periods of paid time off taken in
accordance with Section 3(f) hereof or following a Disability Determination made
in accordance with Section 4(b) hereof, or for services performed for the Bank’s
Affiliates (as defined below) Executive shall devote substantially all of her
business time, attention, skill and efforts during the Employment Period to the
faithful performance of her duties hereunder, and shall not engage in any
business or activity that interferes with the performance of such duties or
conflicts with the business, affairs or interests of the Bank or BFC; provided
that, notwithstanding the foregoing, Executive may: (i) perform her obligations
under any employment agreement hereafter entered into between BFC and Executive
(the “BFC Agreement”); and (ii) hold directorships, offices or other positions
in one or more other organizations to the extent permitted by the Bank’s
Professional Responsibility Policy, as amended from time to time, or as
otherwise approved by the Board or the Chairman and Chief Executive Officer; and
(iii) engage in the occasional practice of public accounting provided that the
same does not interfere with Executive’s obligation to devote substantially all
of her business time, attention, skill and efforts to the faithful performance
of her duties under this Agreement.



--------------------------------------------------------------------------------

(d) Performance Standards. During the Employment Period, Executive shall perform
her duties in accordance with the policies and procedures of the Bank, as
amended from time to time, such reasonable performance standards as the Board or
the Chief Executive Officer of the Bank has established or may hereafter
establish in the exercise of good faith business judgment, including those set
forth in the Bank’s Personnel Manual, as amended from time to time, and such
Business Plans as the Board or the Chief Executive Officer of the Bank has
established or may hereafter establish in the exercise of good faith business
judgment.

2. TERM OF EMPLOYMENT.

(a) Term. The Employment Period shall commence on the Effective Date and shall
thereafter continue for a period of twenty-four (24) months unless extended as
provided herein. On or before each anniversary of the Effective Date during the
Employment Period (each an “Anniversary Date”), the Board, subject to the review
process set forth in Section 2(b) hereof, may extend the Employment Period for
an additional one (1) year so that the remaining term of the Employment Period
shall be twenty-four (24) months. All references herein to the Employment Period
shall mean, for all purposes of this Agreement, Executive’s Employment Period as
initially established by, and as may subsequently be extended pursuant to, this
Section 2(a).

(b) Annual Review. The Board or the Board’s Human Resources Committee (the
“Human Resources Committee”) shall review this Agreement and the compensation
arrangements provided for herein at least annually on, before or within a
reasonable time (not to exceed forty-five (45) days) after each Anniversary
Date. As part of each annual review, the Board or the Human Resources Committee
shall determine whether or not to increase Executive’s Base Salary as provided
in Section 3(a) hereof and to extend the Employment Period for an additional one
(1) year as provided in Section 2(a) hereof. The rationale and results of such
review, and the justification for any such increase or extension, shall be
documented in the minutes of the meeting at which the Board or the Human
Resources Committee conducted such review, or in any written performance reviews
referenced in such minutes. The Board, the Human Resources Committee or a person
designated by either of them shall notify Executive in writing as soon as
practicable, and not later than forty-five (45) days, after each applicable
Anniversary Date, of the results of such review, including its decision whether
or not to increase Executive’s Base Salary and to extend the Employment Period.
A decision by or the failure of the Board or the Human Resources Committee to
increase Executive’s Base Salary and/or to extend the Employment Period shall
not constitute a breach of this Agreement or a “Good Reason” under Section 5(b)
hereof. All decisions and actions of the Human Resources Committee pursuant to
this Section 2(b) shall be subject to ratification by the Board only to the
extent, if any, that ratification may be required by applicable laws and
regulations.

3. COMPENSATION AND OTHER BENEFITS.

(a) Base Salary. During the Employment Period, the Bank shall pay Executive the
annual base salary that is reflected in the payroll records of the Bank on the
Effective Date (“Base Salary”), subject to any discretionary increases that the
Board may hereafter elect to make pursuant to this Section 3(a). Executive’s
Base Salary shall be payable in accordance with the regular payroll practices of
the Bank. The Board or the Human Resources Committee may increase Executive’s
Base Salary at any time, but shall not reduce Executive’s Base Salary during the
Employment Period without the Executive’s express prior written consent. All
references herein to Base Salary shall mean, for all purposes of this Agreement,
Executive’s Base Salary as initially established in, and as may subsequently be
increased pursuant to, this Section 3(a).

 

2



--------------------------------------------------------------------------------

(b) Bonuses; Incentive Compensation. In addition to Executive’s Base Salary,
Executive shall be entitled to any cash or equity-based incentive compensation
and bonuses to the extent earned pursuant to any plan or arrangement of the Bank
or BFC in which Executive is eligible to participate during the Employment
Period, or to such other extent as the Board or its Human Resources Committee
may determine in its discretion to award to Executive.

(c) Other Compensation. The Bank may provide such additional compensation to
Executive in such form and in such amounts as may be approved by the Board or
the Human Resources Committee in its sole discretion.

(d) Special Allowances. The Bank shall provide Executive with either the use of
an automobile or an automobile allowance and either the use of a cellular
telephone or a cellular telephone allowance during the Employment Period in
accordance with the standard policies and practices of the Bank and consistent
with that provided to Executive as of the Effective Date; provided that the
allowance for a given year must be paid to the Executive not later than 2.5
months after the end of such year.

(e) Reimbursement of Expenses. The Bank shall pay or reimburse Executive in
accordance with the standard policies and practices of the Bank for all
reasonable expenses incurred by Executive during the Employment Period in
connection with her employment hereunder or the business of the Bank; provided
that such payment or reimbursement must occur not later than 2.5 months after
the end of the year in which such expense was incurred.

(f) Paid Time Off. Executive shall be entitled to receive not less than 176
hours of paid time off (“PTO”) per calendar year during the Employment Period in
accordance with the PTO policies of the Bank as then applicable to senior
executive officers of the Bank. Executive shall also be entitled to take time
off during all legal holidays approved by the Board for Bank employees
generally. Executive shall receive her Base Salary and the other amounts and
benefits provided for in Section 3 hereof during all PTO periods and legal
holidays. Except as permitted by the PTO policies of the Bank, Executive shall
not be entitled to receive any additional compensation for her failure to take
PTO or accumulate unused PTO from one year to the next.

(g) Other Benefits. The Bank shall provide Executive with all other benefits
that are now or hereafter provided uniformly to non-probationary full-time
employees of the Bank during the Employment Period, including, without
limitation, benefits under any Section 125 Cafeteria Plan, any group medical,
dental, vision, disability and life insurance plans that are now or hereafter
maintained by the Bank (collectively, the “Core Plans”), and under any 401(k)
plan (“401(k) Plan”) and Employee Stock Ownership Plan (“ESOP”) that is now or
hereafter sponsored by the Bank, in each case subject to the Bank’s policies
concerning employee payments and contributions under such plans. The Bank shall
not make any changes to any Core Plan that would materially and adversely affect
Executive’s rights or benefits under such plan unless such changes are made
applicable to all non-probationary full-time employees of the Bank on a
non-discriminatory basis. Nothing paid to Executive under any Core Plan or any
401(k) Plan or ESOP shall be deemed to be in lieu of any other compensation that
Executive is entitled to receive under this Agreement.

(h) Disability Insurance. During the Employment Period, the Bank may provide
Executive with a disability insurance policy with coverage sufficient to provide
Executive with annual disability insurance payments in an amount up to sixty
percent (60%) of Executive’s Base Salary for a period at least equal to the then
remaining term of the Employment Period (the “Disability Policy”) in the event
that Executive’s employment is terminated by reason of a Disability
Determination (as defined below). If a Disability Policy is so provided,
Executive

 

3



--------------------------------------------------------------------------------

shall be responsible for the payment of all premiums on the Disability Policy
and shall cooperate with the Bank in all respects as necessary or appropriate to
enable the Bank to procure the Disability Policy, and the Bank shall provide
Executive with an annual allowance in an amount sufficient, on an after-tax
basis, to equal the annual premiums for the Disability Policy; provided that the
allowance for a given year must be paid to the Executive not later than 2.5
months after the end of the year in which such premiums are paid.

(i) Disability Insurance Adjustment. If Executive receives disability benefits
under the Disability Policy or any Core Plan or receives federal Social Security
disability benefits (collectively, “Disability Payments”), the Bank’s obligation
under Section 3(a) and 6(b) hereof to pay Executive her Base Salary shall be
reduced, as of the date the Disability Payments are first received by Executive,
to an amount equal to the difference between Executive’s Base Salary and the
Disability Payments that Executive received during each applicable payroll
period. The Executive shall make reasonable good faith efforts to notify the
Bank of the receipt of Disability Payments.

4. TERMINATION BY THE BANK.

(a) Termination For Cause. The Board may terminate Executive’s employment with
the Bank “For Cause” at any time during the Employment Period, subject to the
requirements set forth in this Section 4(a) and in Section 7 of this Agreement.
A termination “For Cause” shall mean the Bank’s termination of Executive’s
full-time employment hereunder because of Executive’s personal dishonesty,
incompetence, willful misconduct, breach of fiduciary duty involving personal
profit, intentional failure to perform stated duties, willful violation of any
law, rule or regulation (other than traffic violations or similar offenses), or
final cease-and-desist order, a repeated and material failure to achieve minimum
objectives under a Business Plan established in accordance with Section 1(d) of
this Agreement, a repeated and material failure of Executive to meet reasonable
performance standards established in accordance with Section 1(d) of this
Agreement, or a material breach of any provision of this Agreement.
Notwithstanding the foregoing, Executive shall not be deemed to have been
terminated For Cause unless and until (i) there shall have been delivered to
Executive a written notice of the Board’s intention to terminate Executive’s
employment For Cause, specifying the alleged grounds for such termination;
(ii) if the alleged grounds for such termination are a material breach of this
Agreement, a repeated and material failure to achieve minimum objectives under a
Business Plan established in accordance with Section 1(d) of this Agreement, or
a repeated and material failure of Executive to meet reasonable performance
standards established in accordance with Section 1(d) of this Agreement,
providing Executive with a reasonable opportunity to cure, if curable, any
conduct or acts alleged to be such; (iii) following delivery of such written
notice, Executive (together with any counsel selected by her) shall have been
given a reasonable opportunity to present to the Board, at a meeting called and
held for or including that purpose, Executive’s position regarding any dispute
that exists regarding the alleged grounds for termination For Cause; and
(iv) the Board shall adopt a resolution by the affirmative vote of not less than
a majority of its members, finding in good faith and on the basis of reasonable
evidence that Executive was guilty of conduct justifying a termination For
Cause. The Notice of Termination (as defined in Section 7 below) issued in
connection with the termination of Executive’s employment For Cause shall be
accompanied by a copy of such resolution. Should a dispute arise concerning the
Executive’s termination For Cause, any review of the For Cause termination in
any judicial or arbitration proceeding will be limited to a determination of
whether the Board acted in good faith and on the basis of reasonable evidence.
The Board shall also be deemed to have terminated Executive’s employment with
the Ban for Cause if Executive’s employment with BFC is terminated For Cause
during the Employment Period in accordance with the requirements set forth in
the BFC Agreement.

 

4



--------------------------------------------------------------------------------

(b) Termination for Disability. Upon a determination (a “Disability
Determination”) of Disability (as defined below), the Board, in its discretion,
may terminate Executive’s employment with the Bank at any time from and after
the date of such Disability Determination. Following a Disability Determination,
the Board may, in lieu of terminating Executive’s employment by reason of the
Disability Determination, appoint one or more other persons to serve as Acting
Senior Vice President and Controller, Accounting Department, Finance Division of
the Bank to fulfill, on a temporary basis, the duties and responsibilities of
Executive. Any such temporary appointment shall be without prejudice to the
Board’s right to thereafter terminate Executive’s employment based on a
Disability Determination made pursuant to this Section 4(b) or as otherwise
provided herein. The Board shall also be deemed to have terminated Executive’s
employment with the Bank based on a “Disability Determination” if Executive’s
employment with BFC is terminated during the Employment Period based on a
“Disability Determination” in accordance with the requirements set forth in
Section 4(b) of the BFC Agreement. The term “Disability” shall mean that (i) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) months, or (ii) the Executive is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the Bank.

(c) Termination Without Cause. The Board, in its discretion, may terminate
Executive’s employment with the Bank “Without Cause” at any time, subject to the
notification requirements set forth in Section 7 hereof. A termination “Without
Cause” shall mean the Board’s termination of Executive’s employment for any
reason other than a termination For Cause or a termination based on a Disability
Determination or death. The Board shall also be deemed to have terminated
Executive’s employment with the Bank Without Cause if Executive’s employment
with BFC is terminated during the Employment Period “Without Cause” in
accordance with the requirements set forth in the BFC Agreement.

(d) Termination under Code Section 409A. Any termination described in this
Section 4 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Section 409A of the Internal Revenue
Code of 1986, as amended, or any successor thereto (the “Code”).

5. TERMINATION BY EXECUTIVE OR BY REASON OF DEATH.

(a) Termination By Resignation. Executive may, in her discretion, terminate her
employment with the Bank “By Resignation” at any time during the Employment
Period, subject to the notification requirements set forth in Section 7 hereof.
A termination “By Resignation” shall mean Executive’s termination of her
employment for any reason other than a “Good Reason” as such term is defined in
Section 5(b) hereof. Executive shall also be deemed to have resigned her
employment with the Bank, and to have terminated her employment with the Bank By
Resignation, if Executive’s employment with BFC is terminated during the
Employment Period By Resignation in accordance with the requirements set forth
in the BFC Agreement.

(b) Termination For Good Reason. Executive may terminate Executive’s employment
with the Bank for “Good Reason,” subject to the requirements set forth in this
Section 5(b) and the notification requirements set forth in Section 7 hereof. A
termination for “Good Reason” shall mean Executive’s resignation from the Bank’s
employ during the Employment Period based upon any of the following reasons, but
only if taken or occurring

 

5



--------------------------------------------------------------------------------

during the Employment Period without Executive’s consent: (i) a decision by the
Board not to elect or re-elect or to appoint or re-appoint Executive to the
office of Senior Vice President and Controller, Accounting Department, Finance
Division of the Bank; (ii) the Board’s relocation of Executive’s principal place
of employment to a place that is located more than twenty-five (25) miles from
Burr Ridge, Illinois;; (iii) a reduction in Executive’s Base Salary; (iv) a
liquidation or dissolution of the Bank; (v) a material uncured breach of this
Agreement by the Bank; (vi) Executive’s termination of her employment with BFC
for “Good Reason” as defined in the BFC Agreement; and (vii) BFC’s termination
of Executive’s employment with BFC “Without Cause” as defined in the BFC
Agreement. Executive shall have the right to elect to terminate her employment
for Good Reason only by giving the Chairman and Chief Executive Officer of the
Bank a Notice of Termination (as defined below) within sixty (60) days after the
act, omission or event giving rise to said right to elect. Notwithstanding the
foregoing, Executive shall not have a right to elect to terminate her employment
(i) based on the events set forth in this Section 5(b) solely on the basis of
the Board’s appointment of an Acting Senior Vice President and Controller,
Accounting Department, Finance Division of the Bank following a Disability
Determination made in accordance with Section 4(b) of this Agreement, or (ii) if
the Bank fully rescinds or cures, within ten (10) days after its receipt of
Executive’s Notice of Termination, the act, omission or event giving rise to
Executive’s right to elect to terminate her employment for Good Reason.
Executive shall also be deemed to have terminated her employment with the Bank
for Good Reason if Executive’s employment with BFC is terminated during the
Employment Period for Good Reason in accordance with the requirements set forth
in the BFC Agreement.

(c) Termination Upon Death. Executive’s employment with the Bank shall terminate
immediately upon Executive’s death, without regard to the notification
requirements set forth in Section 7 hereof.

(d) Termination under Code Section 409A. Any termination described in this
Section 5 will only be deemed to have occurred if such termination constitutes a
“separation from service” as defined under Code Section 409A.

6. FINANCIAL CONSEQUENCES OF TERMINATION.

(a) Termination For Cause. In the event that Executive’s employment is
terminated For Cause during the Employment Period, the Bank shall pay Executive
the unpaid balance of Executive’s Base Salary through the effective date of the
termination of Executive’s employment (“Earned Salary”), but Executive shall
receive no bonus or incentive compensation for the current year (all such
amounts shall remain unearned and unvested), and shall receive no compensation
or other benefits (including the compensation and benefits set forth in
Section 3(a) through Section 3(i) and Section 6 hereof) for any period after the
effective date of the termination of Executive’s employment; provided, however,
that any rights of Executive under any applicable state and federal laws,
including ERISA and COBRA, and any rights of Executive that have vested, whether
by application of any state or federal law, the provisions of any contract,
employee benefits plan or otherwise, shall not be terminated or prejudiced by a
termination For Cause. Upon Executive’s death, any payments due under this
Section 6(a) shall be paid, as applicable, to Executive’s estate, trust or as
otherwise required by law.

(b) Termination for Disability. In the event that Executive’s employment is
terminated during the Employment Period based on a Disability Determination, the
Bank shall: (i) pay Executive her Earned Salary (as defined above); (ii) pay
Executive an amount equal to the cash incentive compensation, if any, that the
Board determines in its sole and absolute discretion that Executive is to
receive during the current year based on Executive’s demonstrable achievement of
the objectives set forth in Executive’s incentive

 

6



--------------------------------------------------------------------------------

compensation program for the current year, prorated based on the number of days
during such year that elapsed prior to the effective date of the termination of
Executive’s employment (“Prorated Incentive Compensation”); (iii) make, for the
benefit of Executive, the matching 401(k) plan contribution that Executive is
entitled to receive for the current year, prorated based on the number of days
during such year that elapsed prior to the effective date of the termination of
Executive’s employment (“Accrued Plan Contribution”); (iv) subject to the
disability insurance adjustment set forth in Section 3(i) hereof, pay Executive
the Base Salary that Executive would have been paid pursuant to Section 3(a)
hereof from the effective date of termination through the date the Employment
Period would have expired if Executive’s employment had not been sooner
terminated based on a Disability Determination; and (v) provide Executive (and
upon her death her surviving spouse and minor children, if any) with the same
coverage under the Core Plans that Executive (and her surviving spouse and minor
children, if any) would have been provided pursuant to Section 3(g) hereof from
the effective date of termination through the date the Employment Period would
have expired if Executive’s employment had not been sooner terminated based on a
Disability Determination (subject to payment of the costs and contributions that
such plans provide are the responsibility of the insured employee). Amounts
payable under Subsections (ii) and (iv) of this Section 6(b) shall be paid in
equal installments over the period beginning on the Bank’s first regular payroll
date after the effective date of termination and continuing through the Bank’s
first regular payroll date after the date the Employment Period would have
expired if Executive’s employment had not been sooner terminated based on a
Disability Determination.

(c) Termination Without Cause. In the event that Executive’s employment is
terminated Without Cause during the Employment Period, the Bank shall: (i) pay
Executive her Earned Salary (as defined above); (ii) pay Executive her Prorated
Incentive Compensation (as defined above); (iii) make, for the benefit of
Executive, the Accrued Plan Contribution (as defined above); (iv) pay Executive
the Base Salary that Executive would have been paid pursuant to Section 3(a)
hereof from the effective date of termination through the date the Employment
Period would have expired if Executive’s employment had not been sooner
terminated Without Cause; and (v) provide Executive (and upon her death her
surviving spouse and minor children, if any) with coverage under the Core Plans
that Executive would have been provided pursuant to Section 3(g) from the
effective date of the termination of Executive’s employment through the date the
Employment Period would have expired if Executive’s employment had not been
sooner terminated Without Cause (subject to payment of the costs and
contributions that such plans provide are the responsibility of the insured
employee). Amounts payable under Subsections (ii) and (iv) of this Section 6(c)
shall be paid in equal installments over the period beginning on the Bank’s
first regular payroll date after the effective date of termination and
continuing through the Bank’s first regular payroll date after the date the
Employment Period would have expired if Executive’s employment had not been
sooner terminated Without Cause; provided, however, to the extent any portion of
the applicable payment amount under this subsection 6(c) exceeds the “safe
harbor” amount described in Treasury Regulation Section 1.409A-1(b)(9)(iii)(A),
the Executive shall receive such portion of the applicable payment that exceeds
the “safe harbor” amount in a single lump sum payment payable within five
(5) days after the Executive’s termination.

(d) Termination By Resignation. In the event that Executive’s full-time
employment is terminated By Resignation during the Employment Period, the Bank
shall pay Executive her Earned Salary (as defined above), but Executive shall
receive no compensation or other benefits (including the compensation and
benefits set forth in Section 3(a) through Section 3(j) hereof) for any period
after the effective date of the termination of Executive’s employment; provided,
however, that any rights of Executive under any applicable state and federal
laws, including ERISA and COBRA, and any rights of Executive that have vested,
whether by application of any

 

7



--------------------------------------------------------------------------------

applicable state or federal law, the provisions of any contract, employee
benefits plan or otherwise, shall not be terminated or prejudiced by a
termination By Resignation.

(e) Termination for Good Reason. In the event that Executive’s employment is
terminated by Executive for Good Reason during the Employment Period, the Bank
shall pay Executive the same amounts that Executive would have been paid
pursuant to Sections 6(c)(i), (ii), (iii) and (iv), and shall provide Executive
(and upon her death her surviving spouse and minor children, if any) with the
same coverages under the Core Plans coverage that Executive (and her spouse and
minor children, if any) would have been provided pursuant to 6)c)(v) (subject to
the payment of the costs and contributions that such plans provide are the
responsibility of the insured employee) if Executive’s employment had been
terminated by the Bank Without Cause on the effective date of the termination of
Executive’s employment. Amounts payable under this Section 6(e) shall be paid in
equal installments over the period beginning on the Bank’s first regular payroll
date after the effective date of termination and continuing through the Bank’s
first regular payroll date after the date the Employment Period would have
expired if Executive’s employment had not been sooner terminated for Good
Reason; provided, however, to the extent any portion of the applicable payment
amount under this subsection 6(e) exceeds the “safe harbor” amount described in
Treasury Regulation Section 1.409A-1(b)(9)(iii)(A), the Executive shall receive
such portion of the applicable payment that exceeds the “safe harbor” amount in
a single lump sum payment payable within five (5) days after the Executive’s
termination.

(f) Termination Upon Death. In the event Executive’s employment with the Bank is
terminated during the Employment Period by reason of Executive’s death, the Bank
shall pay Executive’s estate or trust, as applicable, the same amounts Executive
would have been paid pursuant to Sections 6(b)(i), (ii), (iii) and (iv), and
shall provide her surviving spouse and minor children, if any, with the same
coverages under the Core Plans that they would have been provided pursuant to
Section 6(b)(v) (subject to the payment of the costs and contributions that such
plans provide are the responsibility of the insured employee) if Executive’s
employment had been terminated by the Bank based on a Disability Determination
on the date of Executive’s death. Amounts payable under this Section 6(f) shall
be paid in a single lump sum on the Bank’s second regular payroll date after the
date of Executive’s death.

(g) Capital Limitations. Notwithstanding any other provisions of this Agreement
and to the extent permitted under Code Section 409A: (i) in the event the Bank
is not in compliance with its minimum capital requirements as established by
applicable federal laws and regulations at the time any payment becomes due to
Executive pursuant to Section 6 hereof, the Bank shall be entitled to defer such
payment until such time as the Bank is in compliance with such minimum capital
requirements; and (ii) if the Bank is in compliance with such minimum capital
requirements at the time any such payment becomes due, but the making of any
such payment would cause the Bank’s capital to fall below such minimum capital
requirements, the Bank shall be entitled to reduce the amount of such payment as
necessary to enable the Bank to remain in compliance with such minimum capital
requirements, subject to the Bank’s obligation to pay the amount of any such
reductions (or any portion thereof) as soon as such amount can be paid without
causing the Bank’s capital to fall below such minimum capital requirements.

(h) Section 280G Limitation. Notwithstanding any other provisions of this
Agreement, in no event shall the aggregate payments or benefits to be made or
afforded to Executive pursuant to Section 6 of this Agreement constitute an
“excess parachute payment” under Section 280G of the Code. In order to avoid
such a result, such aggregate payments or benefits will be reduced, if
necessary, to a lesser amount, the value of which is one dollar ($1.00) less
than an amount equal to three (3) times Executive’s “base amount” as

 

8



--------------------------------------------------------------------------------

determined in accordance with said Section 280G. The reduction shall be
allocated among the components of such payments and benefits in the manner
designated by Executive. The foregoing limitations are not intended in any way
to limit the payments or benefits that Executive may be or become entitled to
under the terms of the BFC Agreement.

(i) General Release. In consideration of the Bank’s agreements with respect to
the monetary payments and other benefits provided for in Section 6 of this
Agreement (which payments and benefits exceed the nature and scope of that to
which Executive would have been legally entitled to receive absent this
Agreement), and as a condition precedent to Executive’s receipt of such payments
and other benefits, Executive (or in the event of Executive’s death, Executive’s
executor, trustee, administrator or personal representative, as applicable),
shall, at the time the first of any such payments and other benefits is
tendered, execute and deliver to the Bank a general release in favor of the Bank
and its Affiliates (as defined below), releasing all claims, demands, causes of
actions and liabilities arising out of this Agreement, Executive’s employment or
the termination thereof, including, but not limited to, claims, demands, causes
of action and liabilities for wages, back pay, front pay, attorney’s fees, other
sums of money, insurance, benefits, or contracts; and all claims, demands,
causes of actions and liabilities arising out of or under the statutory, common
law or other rules, orders or regulations of the United States or any State or
political subdivision thereof, whether now existed or hereinafter enacted or
adopted, including the Age Discrimination in Employment Act and the Older
Workers Benefit Protection Act, and no further payments shall be due Executive
until such time as all applicable waiting or rescission periods thereunder shall
have expired or shall have been waived. Notwithstanding the foregoing or
anything to the contrary herein, the general release shall not release, and
shall expressly reserve, any unperformed obligations of the Bank under this
Agreement. Notwithstanding the foregoing or anything to the contrary herein, the
general release shall not release, and shall expressly reserve, any unperformed
obligations of the Bank under this Agreement, or of BFC under the 2006 EIP or
the BFC Agreement, to Executive.

7. NOTICE OF TERMINATION.

Any termination or purported termination by the Bank or Executive of Executive’s
employment with the Bank shall be communicated by a Notice of Termination to the
other party. A “Notice of Termination” shall mean a written notice that shall
set forth the effective date of the termination of Executive’s employment,
identify the specific termination provision(s) in this Agreement relied upon,
and set forth in reasonable detail the facts and circumstances claimed to
provide a basis for the termination of Executive’s employment under the
provision so identified. The party issuing the Notice of Termination shall cause
it to be delivered to the other party either in person, by United States mail or
via a reputable commercial delivery service (i) not less than thirty (30) days
prior to the effective date of termination in the case of a termination Without
Cause or By Resignation or based on a Disability Determination; (ii) not less
than thirty (30) days prior to the effective date of termination and as
otherwise provided in Section 4(a) hereof in the case of a termination For
Cause; and (iii) as provided in Section 5(b) hereof in the case of a termination
for Good Reason. Notices to the Bank shall be addressed and delivered to the
principal headquarters office of the Bank, Attention: Chief Executive Officer
and General Counsel, with a copy concurrently so delivered to General Corporate
Counsel to the Bank, Barack Ferrazzano Kirschbaum & Nagelberg LLP, 200 West
Madison Street, Suite 3900, Chicago, Illinois 60606, to the joint attention of
Edwin S. del Hierro and Donald L. Norman, Jr. Notices to the Executive shall be
sent to the address set forth below the Executive’s signature on this Agreement,
or to such other address as Executive may hereafter designate in a written
notice given to the Bank and its counsel.

 

9



--------------------------------------------------------------------------------

8. NON-COMPETITION AND OTHER AGREEMENTS.

(a) Non-Competition. Executive shall not, during the Non-Competition Period (as
hereinafter defined), directly or indirectly, and in any capacity, including as
an individual for Executive’s own account, or as an employee, agent, independent
contractor, consultant, officer, director, stockholder, owner or member of any
association, corporation (whether for profit or not for profit), partnership
(whether general or limited), limited liability company, trust, firm, any
federal, state or local government, agency, commission, board, district or body
politic, any other registered or legal entity of any type (each a “Legal
Entity”), or as an employee, agent, independent contractor or consultant of or
for any person, compete with the Bank in any of the following lines of business:
the business of originating or purchasing loans, leases and payment streams
thereunder, accepting deposits, selling or providing insurance, securities,
financial planning, and asset management products and services, accepting
referrals of any of the foregoing, and other business contracts, relationships
or activities of the Bank and any Affiliate (as defined below) of the Bank
(collectively, “Banking Business”) from a place that is located within five
(5) miles of a place where the Bank or any Affiliate maintains a branch, office
or other place of business, or has filed a regulatory notice or application to
establish a branch, office or other place of business (collectively, the
“Restricted Area”). The term “Non-Competition Period” shall mean: (i) the
greater of (A) six (6) months after the effective date of the termination of
Executive’s employment, and (B) any period of time during which Executive is
entitled to receive payments or benefits pursuant to Section 6(b), 6(c) or 6(e)
of this Agreement on account of a termination based on a Disability
Determination, Without Cause or for Good Reason, respectively; and (ii) six
(6) months from the effective date of the termination of Executive’s employment
if such employment is terminated By Resignation or With Cause. Notwithstanding
the foregoing or anything to the contrary herein, Executive shall be entitled to
engage in the practice of public accounting during the Non-Competition Period
and the foregoing restrictions shall not apply to any activities in which
Executive engages that are within the scope of Executive’s practice of public
accounting. The term “Affiliate” means, for all purposes of this Agreement, any
Legal Entity that directly or indirectly, through one or more intermediaries,
controls, or is controlled by, or is under common control with, the Bank. The
following Legal Entities are Affiliates of the Bank as of the date of this
Agreement: BFC; Financial Assurance Services, Inc.; SXNB Corporation (an
Illinois corporation in dissolution); Success Bancshares, Inc. (a Delaware
corporation in dissolution); and BF Asset Recovery Corporation.

(b) Non-Solicitation. Executive shall not, during the Non-Solicitation Period
(as hereinafter defined), directly or indirectly, either as an individual for
Executive’s own account, or as an employee, agent, independent contractor or
consultant of or for any person or Legal Entity, or as an officer, director,
stockholder, owner or member of any Legal Entity: (i) call upon or solicit for
the purpose of obtaining Banking Business from, or do any Banking Business with,
any person or Legal Entity that was or is a customer of the Bank or any
Affiliate at any time between the Effective Date of this Agreement and the last
day of the Non-Solicitation Period, and with which Executive had dealings on
behalf of Employer, and with which Executive had dealings on behalf of the Bank
(a “Protected Customer”); (ii) divert or take away from the Bank or an Affiliate
any existing Banking Business between the Bank or an Affiliate and a Protected
Customer; (iii) call upon or solicit for the purpose of obtaining Banking
Business from, or do any Banking Business with, any person or Legal Entity from
which the Bank or an Affiliate purchased loans or personal property leases (or
any payment streams thereunder), or that referred or originated loans or
personal property leases (or any payment streams thereunder) to, for or on
behalf of the Bank or an Affiliate at any time between the Effective Date of
this Agreement and the last day of the Non-Solicitation Period (a “Protected
Referral Source”); (iv) divert or take away from the Bank or an Affiliate any
existing Banking Business between the Bank or an Affiliate and a Protected
Referral Source;

 

10



--------------------------------------------------------------------------------

(v) solicit or induce any Protected Customer or Protected Referral Source to
terminate or not renew or continue any Banking Business with the Bank or any
Affiliate, or to terminate or not renew or continue any contractual relationship
with the Bank or any Affiliate; (vi) hire, or assist or cause any person or
Legal Entity with which Executive is affiliated or associated in hiring, any
person who was or is an employee of the Bank or any Affiliate between the
Effective Date of this Agreement and the last day of the Non-Solicitation Period
(a “Protected Employee”); (vii) solicit or induce any Protected Employee to
terminate her employment with the Bank or any Affiliate; or (viii) attempt to
do, or conspire with or aid and abet others in doing or attempting to do, any of
the foregoing. The term “Non-Solicitation Period” shall mean, except as provided
in Section 8(f) below, a period of eighteen (18) months commencing on the
effective date of the termination of Executive’s employment.

(c) Confidentiality. Executive recognizes and acknowledges that personal
information and knowledge thereof regarding the customers of the Bank and its
Affiliates are protected by state and federal law and the Privacy Principles of
the Bank and its Affiliates, as amended from time to time (collectively,
“Protected Customer Information”), and that customer lists, trade secrets,
nonpublic financial information, and nonpublic past, present, planned or
considered business activities of the Bank and its Affiliates and any plans for
such business activities (collectively, “Proprietary Information”) are valuable,
special and unique assets of the Bank. Executive will not, during or after the
Employment Period, disclose any Protected Customer Information or Proprietary
Information or her knowledge thereof to any person or Legal Entity other than
the Bank of any Affiliate, or use any Protected Customer Information or
Proprietary Information to the detriment of the Bank, any Affiliate or any of
their respective customers or employees, or for the benefit of herself, any
person or any Legal Entity, for any reason or purpose whatsoever.
Notwithstanding the foregoing, Executive may (i) disclose and use information
that becomes publicly known through no wrongful act or omission of Executive,
but only if the disclosure of such information is not restricted by any
applicable state or federal laws or regulations and the information is not
received from a person who was or is bound by an obligation not to disclose such
information; (ii) disclose and use any financial, banking, business or economic
principles, concepts or ideas that do not constitute Protected Customer
Information or Proprietary Information; (iii) disclose any information regarding
the business activities of the Bank or its Affiliates to a governmental
authority pursuant to a formal written request made by such governmental
authority; and (iv) disclose any information required to be disclosed by
Executive pursuant to an order or judicial process issued by a court of
competent jurisdiction; provided, however, that to the extent not prohibited by
applicable state or federal law, Executive shall provide the Bank or the
applicable Affiliate with at least ten (10) days’ prior written notice of her
intention to disclose information pursuant to subparagraph (iii) or (iv) of this
Section 8(c).

(d) Cooperation in Legal Proceedings. During the Employment Period and for a
period equal to three (3) years from the effective date of the termination of
Executive’s employment, Executive shall, upon reasonable notice, furnish such
cooperation, information and assistance to the Bank as may reasonably be
required by the Bank or any Affiliate of the Bank in connection with any pending
or threatened judicial, administrative or arbitration proceeding or any
investigation that is based on events or circumstances in which Executive had
personal knowledge or involvement and in which the Bank or any of its Affiliates
is or may become a party or target, except for proceedings instituted against
Executive by the Bank or any governmental or regulatory authority, or
proceedings instituted by Executive against the Bank to enforce the terms of
this Agreement or any other duties or obligations of the Bank to Executive. The
Bank, or if applicable, its Affiliate, shall reimburse Executive for all
reasonable costs and expenses incurred by Executive in providing such
cooperation, information and assistance. Unless Executive’s appearance is
compelled by a court order or other legal process, Executive shall not be
obligated to devote more than two (2) days per

 

11



--------------------------------------------------------------------------------

calendar month in fulfilling her obligations under this Section 8(d), and the
Bank or its Affiliate shall make reasonable accommodations to avoid interfering
with any duties that Executive may then have to any client or other employer.
Notwithstanding anything to the contrary in this Section 8(d) or this Agreement,
while Executive will be encouraged to voluntarily provide sworn testimony where
appropriate, Executive shall have no duty to provide sworn testimony in any
judicial, arbitration or discovery proceeding except as may be required by any
rule of procedure, subpoena or judicial process applicable to or enforceable
against Executive, and in no case shall Executive be required to provide any
testimony that, in the judgment of Executive, might or could expose her to civil
liability or compromise her privilege against self incrimination. Any testimony
given by Executive in such a proceeding shall be truthful, but in no event shall
the content of any testimony given by Executive in such a proceeding constitute
a breach of this Section 8(d) or any other provision of this Agreement.
Executive may condition her providing of assistance and testimony hereunder on
her receipt of an undertaking from the Bank that it will indemnify her for such
actions to the fullest extent permitted by applicable law.

(e) Remedies. Executive and the Bank stipulate that irreparable injury will
result to the Bank and its Affiliates and their business and property in the
event of Executive’s violation of any provision of this Section 8, and agree
that, in the event of any such violation by Executive, the Bank, and if
applicable, its Affiliates, will be entitled, in addition to any other rights,
remedies and money damages that may then be available, to injunctive relief to
restrain the violation hereof by Executive, Executive’s partners, agents,
servants, employees and all persons acting for, under the direction or control
of or in concert with Executive, and to such other equitable remedies as may
then be available. Nothing herein will be construed as prohibiting the Bank or
any Affiliate from pursuing any other remedies available to the Bank or such
Affiliate for such breach or threatened breach, including the recovery of money
damages from Executive.

(f) Adjustment of Non-Solicitation Period. The Non-Solicitation Period shall be
reduced from eighteen (18) months to ninety (90) days, but only with respect to
the restrictions set forth in Subsection (b)(i) and Subsection (b)(iii) of
Section 8 of this Agreement (and the prohibitions in Subsection (b)(viii) of
Section 8 against, aiding, abetting, inducing or conspiring with others to
violate those restrictions), in the event that Executive resigns her employment
within twelve (12) months after the Board fails to extend the Employment Period
within ninety (90) days (before or after) an applicable Anniversary Date
pursuant to Section 2(a) for an additional one (1) year and Executive provides
the Board with notice of such failure at least thirty (30) days prior to the
expiration of such ninety (90) day period, or in the event that the Bank
terminates Executive’s employment For Cause based on a repeated and material
failure to achieve minimum objectives under a Business Plan established in
accordance with Section 1(d) of this Agreement, or a repeated and material
failure of Executive to meet reasonable performance standards established in
accordance with Section 1(d) of this Agreement. The Non-Solicitation Period
shall be reduced from eighteen (18) months to six (6) months, but only with
respect to the restrictions set forth in Subsection (b)(i) and Subsection
(b)(iii) of Section 8 of this Agreement (and the prohibitions in Subsection
(b)(viii) of Section 8 against, aiding, abetting, inducing or conspiring with
others to violate those restrictions), in the event that the Bank terminates
this Agreement Without Cause or Executive terminates this Agreement for Good
Reason, provided that, in either case, Executive executes and delivers to the
Bank a writing, acceptable in form and substance to the Bank, that releases and
waives any and all obligations that the Bank may have under Section 6(c) or 6(e)
of this Agreement to pay Executive any Base Salary after the expiration of such
six-month period, or to provide Executive (or upon her death, her surviving
spouse and minor children, if any) with coverage under the Core Plans after the
expiration of such six-month Non-Solicitation Period.

 

12



--------------------------------------------------------------------------------

9. SOURCE OF FUNDS.

All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank; provided, however, that to the extent that
any cash compensation payments and benefits (other than benefits provided by BFC
under the 2006 EIP) provided for in this Agreement are paid to or received by
Executive from BFC, whether pursuant to the BFC Agreement or otherwise, such
cash compensation payments and benefits (other than benefits provided by BFC
under the 2006 EIP) paid by BFC shall be subtracted from any amounts due
simultaneously to Executive under this Agreement. Payments due Executive
pursuant to this Agreement and the BFC Agreement shall be allocated in
proportion to the services rendered and time expended on such activities by
Executive as determined by BFC and the Bank on a quarterly basis or as required
by law.

10. EFFECT ON PRIOR AGREEMENTS AND EXISTING PLANS.

This Agreement contains the entire understanding between the parties hereto with
respect to Executive’s employment with the Bank, and supersedes the Initial
Agreement, any prior offer of employment, employment letter or other agreements
or understandings between the Bank and Executive, whether oral or written, with
respect thereto, except that this Agreement shall not affect or operate to
reduce any benefit or compensation inuring to Executive of a kind provided for
in any Core Plan or any separate plan or program established for the benefit of
Bank employees generally, or any separate plan or program established after the
date of this Agreement for the specific benefit of Executive. No provision of
this Agreement shall be interpreted to mean that Executive is subject to
receiving fewer benefits than those available to her without reference to this
Agreement.

11. MODIFICATION AND WAIVER.

This Agreement may not be modified or amended except by an instrument in writing
signed by the parties hereto and approved by the Board. No term or condition of
this Agreement shall be deemed to have been waived, nor shall there be any
estoppel against the enforcement of any provision of this Agreement, except by
written instrument of the party charged with such waiver or estoppel. No such
written waiver shall be deemed a continuing waiver unless specifically stated
therein, and each such waiver shall operate only as to the specific term or
condition waived and shall not constitute a waiver of such term or condition for
the future as to any act other than that specifically waived. Notwithstanding
the foregoing, in the event that any provision or the implementation of any
provision of this Agreement is finally determined to violate any applicable law,
regulation or other regulatory requirement that is binding on the Bank, or to
constitute an unsafe and unsound banking practice, Executive and the Bank agree
to amend such provision to the extent necessary to remove or eliminate such
violation or unsafe and unsound banking practice, and such provision shall then
be applicable in the amended form.

12. NO ATTACHMENT.

Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to effect any such action shall be null, void, and of
no effect.

 

13



--------------------------------------------------------------------------------

13. REQUIRED PROVISIONS.

In the event any of the foregoing provisions of this Agreement are in conflict
with the provisions of this Section 13, this Section 13 shall prevail.

(a) Rights Not Prejudiced. The Bank may terminate Executive’s employment at any
time, but any termination by the Bank, other than For Cause, shall not prejudice
any right of Executive to compensation or other benefits under this Agreement.
Executive shall not have the right to receive compensation or other benefits for
any period after a termination For Cause as provided in Section 6(a) hereof.

(b) Suspension; Temporary Removal. If Executive is suspended and/or temporarily
prohibited from participating in the conduct of the affairs of the Bank or an
Affiliate by a notice served under Section 8(e)(3) or 8(g)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1818(e)(3) or (g)(1), the Bank’s
obligations under this Agreement shall be suspended as of the date of service,
unless stayed by appropriate proceedings. If the charges in the notice are
dismissed, the Bank may in its discretion: (i) pay Executive all or part of the
compensation withheld while the contract obligations were suspended; and
(ii) reinstate (in whole or in part) any of the obligations which were
suspended.

(c) Removal; Prohibition. If Executive is removed and/or permanently prohibited
from participating in the conduct of the affairs of the Bank or an Affiliate by
an order issued under Section 8(e)(4) or 8(g)(1) of the Federal Deposit
Insurance Act, 12 U.S.C. Section 181 8(e)(4) or (g)(1), all obligations of the
Bank under this Agreement shall terminate as of the effective date of the order,
but vested rights of the contracting parties shall not be affected.

(d) Bank in Default. If the Bank is in default as defined in Section 3(x)(1) of
the Federal Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all obligations
of the Bank under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.

(e) Regulatory Termination. All obligations under this Agreement shall be
terminated, except to the extent determined that continuation of this Agreement
is necessary for the continued operation of the institution: (i) by the Director
of the OTS (or her designee) at the time the FDIC enters into an agreement to
provide assistance to or on behalf of the Bank under the authority contained in
Section 13(c) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1823(c);
or (ii) by the Director of the OTS (or her designee) at the time the Director
(or her designee) approves a supervisory merger to resolve problems related to
the operations of the Bank or when the Bank is determined by the Director to be
in an unsafe or unsound condition. Any rights of the parties that have already
vested, however, shall not be affected by such action.

(f) Certain Payments. Any payments made to Executive pursuant to this Agreement,
or otherwise, are subject to and conditioned upon compliance with 12 U.S.C.
Section 1828(k) and 12 C.F.R. Section 545.121 and any rules and regulations
promulgated thereunder.

(g) OTS Limitation. Notwithstanding anything to the contrary in this Agreement,
in no case shall the total Departure Compensation (defined below) paid to
Executive upon the termination of her employment with the Bank, regardless of
the reason, exceed three (3) times Executive’s Average Annual Regulatory
Compensation (defined below). The term “Departure Compensation” shall mean any
payments and other things of value that the Bank makes or provides to Executive
upon the termination of Executive’s employment with the

 

14



--------------------------------------------------------------------------------

Bank, but shall not mean or include any Prorated Incentive Compensation (defined
above) that the Board determines was earned by Executive prior to the Effective
Date of termination, any Earned Salary (defined above) or any Accrued Plan
Contributions (defined above). The term “Average Annual Regulatory Compensation”
shall mean the average of Executive’s annual Regulatory Compensation (defined
below) based on the most recent three (3) tax years, or if Executive was
employed by the Bank for less than three (3) full tax years, based on such
lesser number of tax years or portions thereof as Executive was employed by the
Bank. The term “Regulatory Compensation” shall mean, for the purposes of the
foregoing definition as it relates to any tax year, any payment of money or
provision of any other thing of value by the Bank to Executive in consideration
of Executive’s employment, including, without limitation, Base Salary,
commissions, bonuses, pension and profit-sharing plans, severance payments,
retirement, director or committee fees, fringe benefits, payment of expense
items without accountability or business purpose or that do not meet Internal
Revenue Service requirements for deductibility by the association. In the event
that the total Departure Compensation that becomes due to Executive under this
Agreement exceeds three (3) times Executive’s Average Annual Regulatory
Compensation, the aggregate payments or other things of value constituting
Departure Compensation shall be reduced to a lesser amount, the value of which
shall be one dollar ($1.00) less than three (3) times Executive’s Average Annual
Regulatory Compensation. In such a case, the reduction shall be allocated among
the components of such payments and other things of value in the manner
designated by Executive.

14. WITHHOLDING.

All payments required to be made to Executive under this Agreement shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Bank reasonably determines should be withheld pursuant
to any applicable state or federal law or regulation.

15. SEVERABILITY.

If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision that is not held invalid, and
each such other provision and part thereof shall to the full extent consistent
with law continue in full force and effect. Without limiting the foregoing, if
any provisions of Section 8 of this Agreement are held to be unenforceable
because of the scope, duration or area of applicability, the court making such
determination shall have the power to modify such scope, duration or area of
applicability, or all of them, and such provision shall then be applicable in
the modified form.

16. HEADINGS FOR REFERENCE ONLY.

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

17. GOVERNING LAW.

The validity, interpretation, performance and enforcement of this Agreement
shall be governed by the internal laws of the State of Illinois, without regard
or reference to any principles of conflicts of law of the State of Illinois,
except to the extent that such internal laws are preempted by the laws of the
United States or the regulations of the OTS or any other agency of the United
States.

 

15



--------------------------------------------------------------------------------

18. DISPUTE RESOLUTION.

(a) Arbitration. Except for claims, cases or controversies based on or arising
out of Section 8 of this Agreement (“Section 8 Claims”), all claims, cases or
controversies arising out of or in connection with either this Agreement,
Executive’s employment with the Bank or the termination or cessation of such
employment (collectively, “Employment Claims”), whether asserted against the
Bank, an Affiliate (as defined below), and/or an officer, director or employee
of the Bank or an Affiliate, and whether based on this Agreement or existing or
subsequently enacted or adopted statutory or common law doctrines, shall be
finally settled by arbitration conducted by JAMS Endispute or a successor entity
(“JAMS”) in Chicago, Illinois, in accordance with the then applicable Employment
Arbitration Rules and Procedures of JAMS, or in the event JAMS or a successor in
interest of JAMS no longer provides arbitration services, by the American
Arbitration Association or a successor entity (the “AAA”) in accordance with its
then applicable National Rules for the Resolution of Employment Disputes. The
costs and fees imposed by JAMS or the AAA for conducting such arbitration shall
be borne equally by Executive and the Bank unless the arbitrator determines
otherwise. The award rendered by the arbitrator(s) shall be final and binding
upon Executive, the Bank and any other parties to such proceeding, and may be
entered and enforced as a judgment in any court of competent jurisdiction. The
Employment Claims subject to arbitration hereunder shall include, but shall not
be limited to, those arising under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act of 1964, as amended, including the amendments
of the Civil Rights Act of 1991, the Older Workers Benefit Protection Act, the
Americans with Disabilities Act, the law of contract, the law of tort, and other
claims under federal, state or local statutes, ordinances and rules or the
common law. Executive and the Bank acknowledge that by agreeing to arbitration
they are relinquishing all rights they have to sue each other for Employment
Claims that do not constitute Section 8 Claims and any rights that they may have
to a jury trial on Employment Claims that do not constitute Section 8 Claims.

(b) Section 8 Claims. All Section 8 Claims shall be brought, commenced and
maintained only in a state or federal court of competent jurisdiction situated
in the County of Cook or the County of DuPage, State of Illinois. Executive and
the Bank each hereby (i) consents to the exercise of jurisdiction over her or
its person and property by any court of competent jurisdiction situated in the
County of Cook or the County of DuPage, State of Illinois for the enforcement of
any claim, case or controversy based on or arising under Section 8 of this
Agreement; (ii) waives any and all personal or other rights to object to such
jurisdiction for such purposes; and (iii) waives any objection which it may have
to the laying of venue of any such action, suit or proceeding in any such court.

19. INDEMNIFICATION AND INSURANCE.

(a) Indemnification, Advancement and Insurance. The Bank shall, subject to the
conditions and findings set forth in 12 C.F.R. Section 545.121: (i) provide
Executive (including her heirs, executors and administrators), at the Bank’s
expense, with insurance under a directors’ and officers’ liability insurance
policy that reasonably and adequately insures Executive for her acts and
omissions as a director, officer or employee of the Bank and its subsidiaries;
(ii) indemnify Executive (and her heirs, executors and administrators) against
all judgments entered and settlements made in any pending or threatened action
and any appeal or other proceeding for review of such action, regardless of
whether such action is a judicial or administrative proceeding, if such action
was brought or threatened because Executive is or was a director, officer or
employee of the Bank or any of its subsidiaries; (iii) indemnify Executive (and
her heirs, executors and administrators) against all and reasonable costs and
expenses, including reasonable attorney’s fees, actually paid or incurred by
Executive in defending or settling any such action, or in enforcing Executive’s
rights to indemnification

 

16



--------------------------------------------------------------------------------

under this Section 19; and (iv) to the extent that the Bank is not then
authorized by applicable law to provide such indemnification, advance Executive
her reasonable costs and expenses, including reasonable attorney’s fees, arising
from the settlement or defense of any such action, subject to the Bank’s receipt
of a written undertaking from Executive to repay all costs and expenses so
advanced if Executive is later determined not to be entitled to indemnification.
In the event that 12 C.F.R. Section 545.121 or the provisions of the Bank’s
bylaws or charter that relate to indemnification and the advancement of expenses
are hereafter amended, such amendment shall apply to the Bank’s obligations
under this Section 19, but only to the extent that it increases the Bank’s
authority to indemnify or advance expenses to Executive beyond the authority
that was provided, or reduces any limitations on such authority that were
imposed, by 12 C.F.R. Section 545.121 and the provisions of the Bank’s bylaws or
charter on the Effective Date. Notwithstanding the foregoing and anything to the
contrary in this Agreement, the Bank shall have no obligations under this
Section 19 or under any provision of its charter or bylaws to provide
indemnification or advance expenses to Executive in connection with any pending
or threatened action, and any appeal or other proceeding for review of such
action, regardless of whether such action is a judicial or administrative
proceeding, if such action was brought or threatened because Executive is or was
a director, officer or employee of a person or Legal Entity that is not or was
not an Affiliate of the Bank, or because of any duty or alleged duty arising out
of a past or present employment, contractual or other legal relationship between
Executive and a Legal Entity that is or was not an Affiliate of the Bank. Any
payments made to Executive pursuant to this Section 19 shall be subject to and
conditioned upon compliance with the applicable provisions of 12 U.S.C. 1828(k),
as amended, and 12 C.F.R. Section 545.121, as amended, and any rules or
regulations promulgated in connection with therewith.

(b) Procedures. Any request for indemnity or the advancement of expenses shall
be made in a written notice delivered by Executive to the General Counsel of the
Bank. The notice shall describe with reasonable particularity the claim that has
been made or threatened against Executive and the reasons why Executive believes
that it is lawful and appropriate for the Bank to indemnify or advance expenses
to her in connection with such claim. Following the delivery of such written
notice, the Board shall, as soon as practicable and by no later than its next
regularly scheduled Board meeting, adopt a resolution by the affirmative vote of
not less than a majority of its members (i) determining in good faith and on the
basis of reasonable evidence or other information whether or not Executive, in
connection with such claim, was acting in good faith within the scope of her
employment or authority as she perceived it under the circumstances and for a
purpose she could reasonably have believed under the circumstances was in the
best interests of the Bank, and (ii) determining whether or not the Bank will
approve or deny Executive’s request subject to any regulatory notification
requirements; provided, however, that if the Board lacks sufficient evidence or
other information at the time of such meeting to make the determination set
forth in Subsection (i) of this Section 19(b), the Board shall adopt a
resolution at such meeting by the affirmative vote of not less than a majority
of its members determining whether or not the Bank will advance Executive the
reasonable costs of defending or settling such claim, subject to such
undertakings by Executive as may be required by applicable law. The Board shall
provide Executive with a copy of each such resolution promptly after its
adoption.

20. COSTS AND LEGAL FEES.

(a) Payment to Executive. Except as provided in Section 18(a) hereof, in the
event any dispute or controversy arising under or in connection with any
provision of this Agreement other than Section 8 hereof is resolved on the
merits in favor of Executive pursuant to an arbitration award or final judgment,
order or decree of a court of competent jurisdiction (the time for appeal
therefrom having expired and no appeal having been perfected), the Bank shall be
obligated to pay Executive, within thirty (30) days after the date on which such
judgment becomes final and not subject to further appeal, all reasonable costs
and legal fees paid or incurred by Executive in connection with such dispute or
controversy.

 

17



--------------------------------------------------------------------------------

(b) Payment to Bank. Except as provided in Section 18(a) hereof, in the event
any dispute or controversy arising under or in connection with Section 8 of this
Agreement is resolved on the merits in favor of the Bank pursuant to an
arbitration award or final judgment, order or decree of a court of competent
jurisdiction (the time for appeal therefrom having expired and no appeal having
been perfected), Executive shall be obligated to pay the Bank, within thirty
(30) days after the date on which such judgment becomes final and not subject to
further appeal, all reasonable costs and legal fees paid or incurred by the Bank
in connection with such dispute or controversy.

21. NO CONFLICTS.

Executive has heretofore advised the Bank and hereby represents that the
execution and delivery of this Agreement and the performance of the obligations
hereunder do not and will not conflict with, or result in any default, violation
or breach of any contract or agreement to which Executive is a party, or of any
legal duty of Executive.

22. SURVIVAL.

The rights and obligations of Executive and the Bank under Sections 6, 8, 13,
17, 18, 19 and 20 of this Agreement shall survive the termination of Executive’s
employment and the termination or expiration of this Agreement. All other rights
and obligations of Executive and the Bank shall survive the termination or
expiration of this Agreement only to the extent that they expressly contemplate
future performance and remain unperformed.

23. SUCCESSORS AND ASSIGNS.

(a) Continuing Rights and Obligations. This Agreement shall be binding upon, and
inure to the benefit of, Executive and her heirs, executors, administrators and
assigns, and the Bank and its successors and assigns. The Bank shall require any
of its successors or assigns, whether resulting from a purchase, merger,
consolidation, reorganization, conversion or a transfer of all or substantially
all of its business or assets, to expressly and unconditionally to assume and
agree to perform its obligations under this Agreement, in the same manner and to
the same extent that it would be required to perform such obligations if no such
succession or assignment had occurred.

(b) Payments to Estate or Trust. Any amounts due Executive hereunder shall be
paid to Executive’s estate in the event of Executive’s death except as expressly
provided herein; provided that, notwithstanding the foregoing, Executive may, in
her discretion, provide for the payment of some or all of such amounts to a
trust established by Executive. In the event that Executive desires that such
amounts be paid to a trust, Executive shall notify the Bank of such intention in
writing and comply with any requirements of applicable law.

[Remainder of page intentionally left blank]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BankFinancial, F.S.B. has caused this Agreement to be
executed by its duly authorized officers and directors, and Executive has signed
this Agreement as of this 6th day of May, 2008.

 

BANKFINANCIAL, F.S.B.     EXECUTIVE By:   /s/ F. Morgan Gasior     /s/ Elizabeth
Doolan       Elizabeth Doolan Its:   Chief Executive Officer    

 

19